Per Curiam.

The judgment must be affirmed. The objeu» tion of want of jurisdiction in the justice, is untenable. The action falls within the denomination of actions cognisable in justices courts. There is nothing special in the proceedings, or judgment to be given, which can take away the jurisdiction. The magistrate is competent to afford the sheriff all the relief to which he would be entitled in any other court, relative to staying proceedings against him. And there can be no reason why jurisdie tion should be denied. The motion for a nonsuit was properly overruled. There was no variance between the plaintiffs’ names in this suit, and the one against Smith. No objection having been made to any of the testimony, at the trial, it is now too late to hear any .
Judgment affirmed,.